Case 0:19-cv-61500-RKA Document 16 Entered on FLSD Docket 03/19/2020 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     FT. LAUDERDALE DIVISION

   DOUGLAS TAYLOR

             Plaintiff,

   v.                                                    CASE NO.: 0:19-cv-61500-RKA

   ALLY FINANCIAL, INC.,

             Defendant.

                                 NOTICE OF PENDING SETTLEMENT

            PLAINTIFF, DOUGLAS TAYLOR, by and through his undersigned counsel, hereby submits this

  Notice of Pending Settlement and states that Plaintiff, DOUGLAS TAYLOR, and Defendant, ALLY

  FINANCIAL, INC., have reached a settlement with regard to this case and are presently drafting, finalizing,

  and executing the settlement and dismissal documents. Upon execution of same, the parties will file the

  appropriate dismissal documents with the Court.


                                      CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on this 19th day of March, 2020, a true and correct copy of the

  foregoing was filed with the Clerk of the Court and served on the parties of record using the CM/ECF

  system.

                                                     Respectfully submitted,

                                                    /s/Heather H. Jones
                                                    Heather H. Jones, Esq.
                                                    Florida Bar No. 0118974
                                                    William “Billy” Peerce Howard, Esq.
                                                    Florida Bar No. 0103330
                                                    THE CONSUMER PROTECTION FIRM, PLLC
                                                    4030 Henderson Blvd.,
                                                    Tampa, FL 33629
                                                    Telephone: (813) 500-1500, ext. 205
                                                    Facsimile: (813) 435-2369
                                                    Heather@TheConsumerProtectionFirm.com
                                                    Billy@TheConsumerProtectionFirm.com
                                                    Attorney for Plaintiff
